Citation Nr: 0107810	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00 - 05 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.  

Entitlement to a total disability rating based on 
unemployability due to service-connected disability.  


REPRESENTATION


Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to June 
1976, including service in the Republic of Vietnam from April 
1969 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The text of this Remand addresses in detail certain matters 
which must be reviewed by the RO.  Accordingly, the RO is 
directed to review the entire text of this order prior to 
taking action on the Board's instructions.  

The Board notes that in the Substantive Appeal (VA Form 9) 
entered in this case, the veteran's attorney demanded that 
this appeal "be immediately certified and transferred to the 
BVA (emphasis in original)."  In an accompanying letter to 
the RO, the veteran's attorney also demanded that this appeal 
"be immediately certified and transferred to the BVA."  
Both documents cited a July 17, 1998, directive from the 
Director, Compensation & Pension Services.  In addition, it 
was stated that the appellant did not want a Board hearing.  
The case was certified and transferred to the Board on March 
20, 2000, and the veteran was notified of that action by RO 
letter of April 12, 2000.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Board finds that this case has not been properly 
developed; that the veteran's complete service medical 
records are not asssociated with the claims folder; that the 
veteran's service administrative and disciplinary records 
have not been obtained; that a significant amount of 
postservice medical evidence has not been obtained and 
reviewed; and that although the veteran has reported that he 
is in receipt of Social Security benefits, no effort has been 
made to obtain those records.  Additional development is 
required with respect to that evidence.  In addition, the 
veteran has most recently been examined by a VA psychiatric 
examiner who did not review the veteran's claims folder, but 
relied upon a history and symptom report offered by the 
veteran, including an inaccurate report as to matters 
pertaining to his period of active service.  For that reason, 
the Board will cite specific evidence contained in the 
medical record which must be reviewed by VA psychiatric 
examiners on reexamination of the veteran.  

The veteran served on active duty from September 1968 to June 
1976, including service in the Republic of Vietnam from April 
1969 to April 1970.  He was awarded the Combat Infantryman 
Badge, the Purple Heart Medal, and the Air Medal with four 
Oak Leaf Clusters.  His military occupational specialty was 
II B, light weapons infantryman.

The evidentiary record in this case includes reports of 
clinical interviews with the veteran during VA 
hospitalizations, examinations and outpatient treatment, and 
the veteran's own written statements.  Those records show 
that the veteran began using alcohol at age 5; that his 
alcohol abuse became a problem at age 16; that he married at 
age 18; that his marriage failed after two years because of 
his drinking; that he was first charged with driving under 
the influence (DUI) at age 18; that he has served multiple 
terms for DUI; and that he reports that he has "abused 
alcohol all my life".  

The evidence of record further shows that the claimant 
enlisted in the Army in September 1968 at age 19; that he 
received two Article 15's (non-judicial punishment) for 
drinking; that he reenlisted in June 1970; that he has 
reported a number of Article 15's during his subsequent 
service; that he has reported hospitalization at Fort Lewis, 
Washington; that his service medical records show he was 
hospitalized at Madigan Army Medical Center, Tacoma, 
Washington, in March 1974 for chronic alcoholism; that in 
January 1975, he was given a medical evaluation and referral 
to the Army's Alcohol and Drug Abuse Prevention and Control 
Program (ADAPCP) at Bamberg, Germany; that in July 1975, he 
was given multivitamins and noted to have problems with 
counseling; that he was again referred by his unit for 
evaluation in October and in November 1975, but failed to 
report for two appointments; that in February 1976, he was 
again referred to ADAPCP to undergo the full rehabilitation 
program; that he was given a T-2 profile for a period of 60 
days; and that he underwent scheduled non-resident 
counseling, command counseling, and individual counseling and 
therapy, but his counselor found his progress only fair, and 
his Commanding Officer appraised his conduct as 
unsatisfactory.  

A report of medical history prepared by the veteran in 
connection with his service separation examination in May 
1976 denied depression or excessive worry, frequent trouble 
sleeping, periods of unconsciousness, or nervous trouble of 
any sort.  His service separation examination, conducted in 
May 1976, disclosed that his musculoskeletal system and 
psychiatric evaluation were normal.  His DD Form 214 shows 
that at the time of service discharge, his rank was Private, 
E-1.  

In the Board's opinion, the veteran's service medical records 
are incomplete.  The RO should ask the National Personnel 
Records Center (NPRC) to make a further search for additional 
service medical records and service administrative records of 
the veteran from his period of active service, to include any 
psychiatric file of the veteran maintained at that facility; 
the complete records of his treatment at Fort Lewis, 
Washington; the complete records of his treatment for chronic 
alcoholism at Madigan Army Medical Center, Tacoma, 
Washington, in March 1974; and the complete records of his 
treatment for alcoholism at the Army's Alcohol and Drug Abuse 
Prevention and Control Program (ADAPCP) at Bamberg, Germany, 
in January 1975 and in February 1976; his disciplinary 
records for both periods of active service; and his DA-20 and 
201 file.  

Further, "morning reports" or similar records are 
maintained at the National Archives and Records 
Administration (NARA).  The RO should request from NARA 
legible copies of all available morning reports pertaining to 
the veteran.  See 38 C.F.R. § 3.159.  If NARA indicates that 
payment of a fee is required before this information will be 
provided, VA's duty to assist is fulfilled if the RO (1) 
notifies the claimant of the existence of the records, (2) 
advises him or her that it is their obligation to pay any 
fees associated with obtaining copies of records maintained 
by Federal, state, or local agencies or private sources, and 
(3) advises the claimant that the ultimate responsibility for 
furnishing such evidence rests with the claimant.  See 38 
C.F.R. 3.159(c); VAOPGCPREC 7-95 (1995); MANUAL M21-1, Part 
III, ch. 1, para. 1.05.  

In March 1979, the veteran undertook to reenlist in the 
regular Army, completing a report of medical history in which 
he denied depression or excessive worry, frequent trouble 
sleeping, periods of unconsciousness, or nervous trouble of 
any sort.  However, he reported that he sustained cuts on the 
arm and face in a 1978 motorcycle accident.  A report of 
medical examination for enlistment, conducted in March 1979, 
disclosed that the veteran's psychiatric evaluation was 
normal.  The veteran was not accepted for enlistment.  The RO 
should ask the veteran to provide a copy of any notification 
letter he received following that March 1979 examination for 
reenlistment.  The RO should further ask the veteran to 
provide the name, address, and dates of treatment for all 
physicians or medical facilities at which he received medical 
treatment for his injuries sustained in the 1978 motorcycle 
accident.  

The evidence further shows that the veteran served with a 
reserve unit, identified as Co. D, 112th Engineering 
Battalion (Combat), 3520 Grove Avenue, Lorain, Ohio 44055; 
and that he was honorably discharged from reserve service in 
December 1985.  No reports of medical examination of the 
veteran during Reserve service are contained in the claims 
folder.  The RO should attempt to obtain additional service 
medical records of the veteran from all periods of Reserve 
service, including all reports of medical histories and 
medical examinations.  

VA outpatient clinic records show that in May 1985, the 
veteran had been drinking heavily for one week.  A portion of 
a treatment record, undated, shows that the veteran reported 
that he received numerous Article 15's while in service; that 
he drank a lot of strawberry wine; and that he was busted 
down to Private E-1 and discharged from service in 1976.  A 
VA hospital summary, dated from January to May 1987, cited 
the veteran's statement that he had abused alcohol in the 
past "to self-medicate".  On VA general medical examination 
in July 1987, the diagnoses included gastritis (alcohol 
abuse).  On VA psychiatric examination in August 1987, the 
veteran attributed his heavy drinking to his experience on 
Vietnam.  A VA hospital summary, dated in November and 
December 1988, cited the veteran's statement that he had been 
drinking for 25 years (i.e., since 1963); that he had been 
through four Alcohol Treatment Programs; that he had twice 
been through the Stress Recovery Center program; and that he 
had been admitted to the Domicile because he lived too far 
from the VAMC to otherwise participate in programs.  He was 
found competent and employable.  The RO should obtain all 
clinical records of the veteran from the VAMC, Brecksville, 
including all hospital summaries and treatment records prior 
to his admission in January 1987.  To that point, the Board 
notes that the veteran has reported detoxification at that 
facility several times between 1983 and 1986.  In addition, 
the veteran has reported hospitalization at the VAMC, Ann 
Arbor, and at the VAMC, Houston.  The RO should obtain all 
clinical records and hospital summaries pertaining to the 
veteran from both of those facilities, including recovery of 
any retired VA medical records of the veteran.  

To that end, the RO should list the specific dates of all VA 
hospital summaries that are currently associated with the 
veteran's claims folder, and send that list to the 
appropriate VA medical facilities with a request that all VA 
hospitals summaries and treatment records of the veteran 
which do not appear on that list be immediately copied and 
forwarded to the RO.  The request should seek all such 
records commencing in June 1976 and continuing through the 
present.  That procedure must be followed with respect to the 
VAMC, Cleveland, the VAMC, Brecksville, the VAMC, Ann Arbor, 
and the VAMC, Houston.  Failure to carry out this procedure 
in the manner requested will result in another Remand to 
ensure compliance.  

The veteran was readmitted to the VAMC, Brecksville, in May 
1990 with acute alcoholic intoxication after fighting with 
his wife and drinking a fifth of whiskey.  The veteran denied 
having an alcohol problem, and was discharged on no 
medication.  The diagnoses were acute alcoholic intoxication, 
alcohol delusional syndrome, episodic alcohol abuse, and 
PTSD.  On VA hospitalization in January 1992, the veteran 
again stated that he had "abused alcohol all my life"; that 
he drank one or two liters of whiskey a day for 25 years; 
that he had 18 DUI's and had served 18 months in jail; and 
that he had been admitted to the VAMC, Brecksville, four 
times for alcohol abuse between 1983 and 1986.  A drug screen 
was positive for cocaine.  The diagnosis was PTSD; psychosis, 
nos; and alcohol and substance abuse.  

The veteran was readmitted from September to December 1993, 
placed in the Domiciliary, and entered the Alcohol 
Rehabilitation Center program.  He blamed his heavy drinking 
and loss of family on stress.  The Axis I diagnosis was 
alcohol and cocaine dependency, and Axis II was PTSD.  In 
July and August 1994, he was readmitted and placed in the 
Alcohol Rehabilitation Center program.  He related that he 
had been a gang member for many years until two years ago.  
The diagnoses were substance abuse, depression, and PTSD.  

A report of VA neuropsychological testing, conducted in 
August 1994, the veteran reported a 30 year history of very 
heavy alcohol consumption, with onset at a very early age (6 
years), together with heavy cocaine use beginning in 1990.  
He further reported depressive episodes beginning when he was 
a child, as well as current manic episodes, auditory 
hallucinations, and paranoid ideation.  The tests results 
were suggestive of an intentional exaggeration of 
psychopathological symptom disturbance, and there were no 
cognitive or other deficits sufficient to interfere with his 
ability to perform the  type of work to which he had become 
accustomed.  The examiner noted that a more major impediment 
to being able to sustain employment was his intensified PTSD 
symptoms, while stating that there was an increase in the 
index of suspiciousness that he was exaggerating his symptom 
disturbance in order to increase his benefits.   

On VA examination at the VAMC, Brecksville, in December 1994, 
the veteran reported employment as a laboratory worker in 
1985, as a fry cook in 1989, as a housekeeper at the VAMC, 
Houston, in 1990 and 1991, and current employment as an I.T. 
assigned to the VAMC, Brecksville.  The diagnoses were 
alcoholic hallucinosis, major depression, dysthymia, and 
PTSD.  He was hospitalized at the VAMC, Brecksville, in 
August 1995 claiming that the stressors from school, work, 
and home were causing nightmares, and that he had quit taking 
medication.  It was found that he was attending school to 
become a respiratory therapist, working 25 hours per week in 
the compensation and pension office at the VA, and was 
getting pressure from his girlfriend to divorce his estranged 
wife.  He requested referral to CSR services.  The diagnosis 
was PTSD and substance dependency, in remission, and he was 
found competent and employable.  

The veteran was readmitted in January 1996 seeking treatment 
for alcohol dependency.  A complete history, physical 
examination, laboratory evaluation, psychological, 
psychosocial, and chemical assessment showed him to be 
competent and employable.  He underwent routine 
detoxification, and was transferred to the Alcohol Recovery 
Center.  The veteran related that he had relapsed four to 
five months earlier, drinking up to two liters of whiskey per 
day and twice smoking cocaine.  The pertinent diagnoses at 
hospital discharge were alcohol dependency, severe, with 
physiological dependency, nicotine dependency, and PTSD.  

The veteran was readmitted from June through August 1996, 
claiming increased PTSD symptomatology.  At the time of 
discharge, he held the position of President of the Center 
for Stress Recovery in a very responsible way, and was 
instrumental in making a list of ways to improve the CSR day 
room.  He was readmitted in November and December 1997 with a 
history of discontinuing his medication and relapsing into 
the use of alcohol and crack cocaine after his mother was 
diagnosed with cancer, and with worsening depression and PTSD 
symptoms when his mother subsequently died.  He was treated 
in the Alcohol Recovery Center, improved with treatment, and 
was competent and employable at the time of hospital 
discharge.  The diagnoses were PTSD and polysubstance abuse.

The veteran was readmitted in January 1998, and was noted to 
be somewhat vague about his alcohol use, at first denying use 
since his last admission.  He was admitted to the 
Domiciliary, but was noncompliant with Domiciliary rules and 
was positive for cocaine after a urine test.  At the time of 
discharge, he was competent and employable.  The Axis I 
diagnoses were alcohol dependency with cocaine dependency and 
PTSD, and the Axis II diagnosis was borderline personality 
disorder.  

The veteran was readmitted in December 1998 seeking 
detoxification from alcohol and cocaine.  It was noted that 
he began drinking alcohol at age 5; that such alcohol use 
became problematic at age 16; that he has a history of 
multiple detoxifications; that his longest period of sobriety 
was 21/2 years; that he had a positive history of delirium 
tremens; that he has used crack cocaine since 1985, currently 
spending $150 three or four times a week; and that he was 
currently drinking a gallon of wine per day.  A urine screen 
was positive for cocaine.  He underwent a psychological 
evaluation, and was found to be competent and employable.  

VA outpatient clinic records, dated from December 1998 to 
April 1999, show that the veteran completed detoxification in 
December 1998, was admitted to the Domiciliary, and was 
enrolled in the Transcend Aftercare Group in January 1999. 
The veteran was pleasant and appropriate, maintaining his 
activities of daily living and personal hygiene, and 
interacting with his peers.  He was on no psychiatric 
medications.

In January 1999, the veteran filed a claim for increased 
ratings for his service-connected disabilities, asserting an 
increase in symptomatology and alleging that he had not 
worked since getting fired in 1991 because he could not get 
along with his supervisors and co-workers.  He stated that 
his admission to the VAMC, Brecksville, in October 1998 was 
caused by an intentional overdose of cocaine.  The RO should 
obtain a statement from the veteran's former employer 
verifying the veteran's employment, and the date and cause of 
his termination.  

The veteran continued in the Transcend Aftercare Group, and 
in January 1999 was shown to be pleasant and cooperative.  In 
February 1999, his problems were listed as substance 
dependence, alcohol and cocaine; PTSD; and a borderline 
personality, and he was described as unemployed and homeless.  
He remained abstinent, participated in therapy groups, was 
verbally active, and worked on his recovery.  In March 1999, 
he participated in group discussions, was alert and 
attentive, and shared significantly.  He was pleasant and 
appropriate, attending scheduled meetings and appointments, 
business and weekend passes well, maintaining his activities 
of daily living and personal hygiene, and interacting with 
his peers and the staff.  He worked as an I.T./P.M. 
assistant, and handled those jobs very well, and continued to 
require no psychiatric medications.  

A report of VA psychiatric examination, conducted in March 
1999, included a substance abuse history taken by the 
examiner from the veteran, who stated that he began to drink 
at the age or 5 or 6, smoked marijuana at age 22, but had 
mostly been using acid until age 25.  He related that he was 
charged with DUI at age 18, and was jailed multiple times for 
DUI, the last time in 1985 or 1986.  The veteran further 
stated that he served 22 years in the Army; that he received 
Special Forces training and was a Ranger; that he served 
three tours in Vietnam for a total of two and one-half years 
in a long range reconnaissance (LURP) unit ; that he was 
wounded and medivaced before being transferred to Oakland, 
California, and Fort Benning, Georgia; that he served in 
Vietnam for six years and then in Germany for two years; and 
that he served in the National Guard for six years until 
1992, with total service of 22 years.  The Board notes that 
the RO has not obtained the veteran's service administrative 
files, including his DA-20 and 201 file.  Those records must 
be obtained and associated with the claims folder.  

The veteran further stated that he had been in the Alcohol 
Recovery Center and the Center for Stress Recovery at the 
VAMC, Brecksville, and had been admitted a number of times 
for firing a weapon at people.  During the interview, the 
veteran changed his chair, stating that he did not like 
people walking behind him.  He refused to sit with his back 
to the wall, turning to face the wall and stating that he did 
not like people to walk behind him or at his side.  He cited 
what were described by the examiner as "classic symptoms of 
PTSD".  Mental status examination disclosed that the veteran 
was well-oriented and cooperative, with coherent and relevant 
speech.  His affect was appropriate, his mood was described 
as "less depressed", and there was no suicidal or homicidal 
ideation.  The veteran was noted to be hallucinating and 
delusional, thinking people were out to get him.  Memory for 
recent and remote events was fair, and he could name the past 
President; his intellectual functioning was average; 
calculation was good; and he had a fairly good fund of 
general knowledge.  Judgment and insight were impaired, but 
he was was not currently on any medications and was capable 
of managing his funds.  The diagnoses were PTSD; major 
depression, recurrent type, [with] psychotic features; and 
alcohol and cocaine dependence.  The veteran's psychosocial 
stressors were severe alcohol and drug [use], legal 
consequences, and no gainful employment.  His GAF score was 
estimated as 40, current and past.  

Records from the Transcend Aftercare Group, dated in April 
1999, show that the veteran was pleasant and appropriate, 
attending scheduled meetings and appointments, business and 
weekend passes well, maintaining his activities of daily 
living and personal hygiene, and interacting with his peers 
and the staff.  In April 1999, the veteran was noted to be 
sleeping with no problems or complaints.  The veteran 
continued to attend and to participate satisfactorily in the 
Transcend Aftercare Group throughout May 1999.  


In May 1999, the veteran submitted VA Form 21-8940, seeking a 
total disability rating based on unemployability due to 
service-connected disabilities. 

A VA hospital summary covering the period from January to 
July 1999 cited the veteran's completion of the Transcend 
Aftercare Group in July 1999, and it was noted that he was 
not on any medication during that period of treatment and 
hospitalization.  He was found to be competent and stable 
medically and psychiatrically at the time of discharge, and 
no psychotropic medications were prescribed.  The diagnoses 
were cocaine dependency; alcohol dependency; PTSD; and 
borderline personality disorder.  His GAF score was 50.  

A rating decision of September 1999 denied the veteran's 
claims for a rating in excess of 30 percent for PTSD and 
denied a total disability rating based on unemployability due 
to service-connected disabilities, giving rise to this 
appeal. 

The Board notes that the August 1995 hospital summary from 
the VAMC, Brecksville, shows, in pertinent part, that the 
claimant was working 25 hours per week in the compensation 
and pension office at the VA, while other records show that 
he has worked on several occasions at the Domiciliary, VAMC, 
Brecksville, while undergoing treatment and examination at 
that facility.  The RO should obtain current examinations 
from VA psychiatrists who have not previously examined or 
treated the veteran, and who have reviewed his entire medical 
records, including his service medical records.  

The record shows that the veteran has reported a high school 
education, two years of college, occupational experience as a 
cook, laborer, dishwasher, construction worker, plate wrapper 
at a battery manufacturer, pavement repairman, meat cutter, 
laboratory worker, fry cook, and housekeeper, and that he has 
reported that he is currently attending school as a 
respiratory therapist.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is remanded for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected PTSD, inclusive.  The 
RO should ask the veteran to provide the 
names, addresses, and dates of treatment 
for all physicians or medical facilities 
from which he received medical treatment 
for his face and arm injuries sustained 
in a 1978 motorcycle accident.  With any 
necessary authorization from the veteran, 
the RO should obtain copies of all 
pertinent private and VA hospital 
summaries and treatment records 
identified by the veteran that have not 
been previously secured.  To that end, 
the RO should list the source and 
specific dates of all VA hospital 
summaries currently associated with the 
veteran's claims folder, and send that 
list to the appropriate VA medical 
facilities with a request that all 
VA hospitals summaries and treatment 
records of the veteran which do not 
appear on that list be immediately copied 
and forwarded to the RO.  The request 
should seek all such records commencing 
in June 1976 and continuing through the 
present.  That procedure must be followed 
with respect to the VAMC, Cleveland, the 
VAMC, Brecksville, the VAMC, Ann Arbor, 
and the VAMC, Houston.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records and service 
administrative records of the veteran 
from each of his periods of active 
service, to include any psychiatric file 
of the veteran maintained at that 
facility; the complete records of his 
treatment at Fort Lewis, Washington; the 
complete records of his treatment for 
chronic alcoholism in 1974 at Madigan 
Army Medical Center, Tacoma, Washington; 
and the complete records of his treatment 
at the Army's Alcohol and Drug Abuse 
Prevention and Control Program (ADAPCP) 
at Bamberg, Germany, in January 1975 and 
in February 1976.  The RO should further 
request the veteran's complete 
disciplinary records for both periods of 
active service; his complete DA-20 and 
201 files; and copies of all training and 
award certificates.  

3.  The RO should attempt to obtain 
additional reserve service medical 
records of the veteran from his period of 
Reserve service with Co. D, 112th 
Engineering Battalion (Combat), 3520 
Grove Avenue, Lorain, Ohio 44055, 
including all reports of medical 
histories and medical examinations.  In 
addition, the RO should ask the veteran 
to identify any additional periods of 
reserve service, including the unit(s) of 
service and dates of service.  The RO 
should secure all reserve service medical 
records of the veteran for any other 
periods of reserve service, including all 
reports of medical histories and medical 
examinations. 

4.  The RO should ask the Social Security 
Administration (SSA) to provide copies of 
all Administrative Law Judge decisions 
and award letters, all well as legible 
copies of all clinical records, 
inclusive, relied upon by that agency in 
granting SSA benefits to the veteran. 

5.  The veteran states that he has not 
worked since getting fired in 1991 
because he could not get along with his 
supervisors and co-workers.  The RO 
should obtain a statement from the 
veteran's former employer verifying the 
veteran's employment, and the date and 
cause of his termination.  

6.  The veteran's VR&E (Chapter 31) 
folder(s), including all counseling 
reports and evaluations, should be 
obtained and associated with the 
veteran's claims 
folder until the current appeal is 
completed.  

7.  The veteran should then be scheduled 
for a special VA psychiatric evaluation 
by a panel of two board certified 
psychiatrists who are qualified to 
evaluate and diagnose PTSD and who have 
not previously examined or treated the 
veteran.  The examination is to be 
conducted in accordance with the fourth 
edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), and all 
appropriate studies, including PTSD 
subscales, are to be performed.  The 
claims file and a complete copy of this 
Remand order must be made available to 
and be reviewed by the examiners prior to 
their examinations.  The panel of two 
board certified psychiatrists should 
determine the extent, etiology and 
correct diagnosis of any psychiatric 
disability found to be present.  Further, 
the psychiatric examiners must 
distinguish between the symptomatology 
resulting from the veteran's service-
connected PTSD, and his long-term, 
nonservice-connected alcoholism, 
polysubstance abuse, and borderline 
personality disorder, to include 
assigning a disability percentage for his 
PTSD symptoms alone.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The examiners must 
assign multiaxial diagnoses and a Global 
Assessment of Functioning (GAF) Score 
which is consistent with the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), 
and explain what the assigned score 
means.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric reports requested herein to 
verify that the VA psychiatric examiners 
reviewed the veteran's claims folder and 
a copy of this Remand order; that all 
required tests and studies were 
performed; and that all required opinions 
were provided.  If the examiners failed 
to indicate that they reviewed the 
veteran's claims folder, including his 
service medical records, or if any other 
development is incomplete, including if 
the requested examination does not 
include all test reports, special 
studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

9.  Thereafter, the RO should undertake 
any other indicated development, review 
the entire medical record, and 
readjudicate the issues of entitlement to 
a rating in excess of 30 percent for PTSD 
and entitlement to a total disability 
rating based on unemployability due to 
service-connected disabilities, in light 
of the additional evidence obtained.  

10.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at  38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his attorney should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


